Title: From George Washington to Lieutenant Colonel Robert Hanson Harrison, 9 January 1777
From: Washington, George
To: Harrison, Robert Hanson



My dear Harrison,
Morris Town Jany 9th 1777.

I often intended, but before I had it in my power forgot, to ask you whether your Brother in law Majr Johnston would not, in your opinion, make a good Aid de Camp to me, I know it is a question that will involve you in some difficulty, but I beg you will not consider the Connexion between you in answering of it. I have heard that Majr Johnston is a Man of Education. I beleive him to be a Man of Sense—these are two very necessary qualification’s; but how is his temper? As to Military knowledge, I do not expect to find Gentlemen much skilled in it—If they can write a good Letter—write quick—are methodical, & deligent, it is all I expect to find in my Aids. do not therefore if Mr Johnston possesses these qualities, and a good disposition, refrain (from false modesty) to withhold your recommendation; because in that case you will do him injustice, & me a disservice.
If you think Mr Johnston will suit me as well as any other, I should prefer him; & therefore beg that he may be sent hither immediately, as Webb only waits the arrival of another Aid to set out for Connecticut. I am ever Yr Affecte friend & Obedt Servt

Go: Washington

